UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08364 Buffalo Balanced Fund, Inc. (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS 66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 384-1513 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Buffalo Balanced Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker ABBOTT LABORATORIES 4/27/2007 60,000 2824100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.S. AUSTIN Withheld W.M. DALEY For W.J. FARRELL For H.L. FULLER For R.A. GONZALEZ For D.A.L. OWEN For B. POWELL JR. For W.A. REYNOLDS For R.S. ROBERTS For S.C. SCOTT III For W.D. SMITHBURG For G.F. TILTON For M.D. WHITE For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Issuer Against Against 3. SHAREHOLDER PROPOSAL-ADVISORY NOTE Security Holder For Against 4. SHAREHOLDER PROPOSAL-THE ROLES OF CHAIR AND CEO Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker THE ALLSTATE CORPORATION 5/15/2007 50,000 20002101 ALL Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Issuer For For 1B. ELECTION OF DIRECTOR: JAMES G. ANDRESS Issuer For For 1C. ELECTION OF DIRECTOR: ROBERT D. BEYER Issuer For For 1D. ELECTION OF DIRECTOR:W. JAMES FARRELL Issuer For For 1E. ELECTION OF DIRECTOR: JACK M. GREENBERG Issuer For For 1F. ELECTION OF DIRECTOR: RONALD T. LEMAY Issuer For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Issuer For For 1H. ELECTION OF DIRECTOR: J. CHRISTOPHER REYES Issuer For For 1I. ELECTION OF DIRECTOR: H. JOHN RILEY, JR Issuer For For 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH Issuer For For 1K. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Issuer For For 1L. ELECTION OF DIRECTOR: MARY ALICE TAYLOR Issuer For For 1M. ELECTION OF DIRECTOR: THOMAS J. WILSON Issuer For For 2. APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. Issuer For For 3. AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ANADARKO PETROLEUM 5/16/2007 50,000 32511107 APC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LARRY BARCUS For JAMES L. BRYAN For H. PAULETT EBERHART For JAMES T. HACKETT For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT ACCOUNTANTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker APACHE CORPORATION 5/2/2007 30,000 37411105 APA Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Issuer For For 2. ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Issuer For For 3. ELECTION OF DIRECTOR: F.H. MERELLI Issuer For For 4. ELECTION OF DIRECTOR: RAYMOND PLANK Issuer Against For 5. APPROVAL OF 2 Issuer Against Against 6. STOCKHOLDER PROPOSAL CONCERNING REIMBURSEMENT OF PROXY EXPENSES. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker APPLIED MATERIALS, INC. 3/14/2007 100,000 38222105 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL H. ARMACOST For ROBERT H. BRUST For DEBORAH A. COLEMAN For PHILIP V. GERDINE For THOMAS J. IANNOTTI For CHARLES Y.S.LIU For JAMES C. MORGAN For GERHARD H. PARKER For WILLEM P. ROELANDTS For MICHAEL R. SPLINTER Against For 2. TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Issuer Against For 3. TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Issuer For For 4. TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Issuer For For 5. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BAXTER INTERNATIONAL INC 5/1/2007 20,000 71813109 BAX Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: BLAKE E. DEVITT Issuer For For 1B. ELECTION OF DIRECTOR: JOHN D. FORSYTH Issuer For For 1C. ELECTION OF DIRECTOR: GAIL D. FOSLER Issuer For For 1D. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Issuer For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 3. APPROVAL OF 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BP P.L.C 4/12/2007 50,000 55622104 BP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR D C ALLEN For LORD BROWNE For MR A BURGMANS For SIR WILLIAM CASTELL For MR I C CONN For MR E B DAVIS, JR For MR D J FLINT For DR B. E GROTE For DR A B HAYWARD For MR A G INGLIS For DR D S JULIUS For SIR TOM MCKILLOP For MR J A. MANZONI For DR W E MASSEY For SIR IAN PROSSER For MR P D SUTHERLAND For For 1. TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Issuer For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT. Issuer For For 19. TO RE-APPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THE BOARD TO SET THEIR REMUNERATION. Issuer For For 20. TO GIVE LIMITED AUTHORITY TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE. Issuer For For 21. TO AUTHORIZE THE USE OF ELECTRONIC COMMUNICATIONS. Issuer For For S22. SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Issuer For For 23. TO GIVE AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT Issuer For For S24. SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHEVRON CORPORATION 4/25/2007 70,000 166764100 CVX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For S.H. ARMACOST For L.F. DEILY For R.E. DENHAM For R.J. EATON For S. GINN For F.G. JENIFER For S. NUNN For D.J. O'REILLY For D.B. RICE For P.J. ROBERTSON For K.W. SHARER For C.R. SHOEMATE For R.D. SUGAR For C. WARE For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 3. PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL THE SUPERMAJORITY VOTE PROVISIONS. Issuer Against Against 4. ADOPT POLICY AND REPORT ON HUMAN RIGHTS. Security Holder Against Against 5. ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS Security Holder Against Against 6. ADOPT POLICY AND REPORT ON ANIMAL WELFARE. Security Holder Against Against 7. RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS. Security Holder Against Against 8. AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY. Security Holder Against Against 9. REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker CHUBB CORPORATION 4/24/2007 40,000 171232101 CB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ZOE BAIRD For SHEILA P. BURKE For JAMES I. CASH, JR. For JOEL J. COHEN For JOHN D. FINNEGAN For KLAUS J. MANGOLD For SIR D.G. SCHOLEY, CBE For LAWRENCE M. SMALL For DANIEL E. SOMERS For KAREN HASTIE WILLIAMS For ALFRED W. ZOLLAR For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Issuer For For 3. TO VOTE ON THE ADOPTION OF AN AMENDMENT TO THE CHUBB CORPORATIONRESTATED CERTIFICATE OF INCORPORATION. Issuer Against Against 4. TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker CINCINNATI FINANCIAL CORPORATION 5/5/2007 50,000 172062101 CINF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For G.T. BIER, CPA (RET) For DIRK J. DEBBINK For DOUGLAS S. SKIDMORE For For 2. RATIFYING THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CITIGROUP, INC 4/17/2007 80,000 172967101 C Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For C. MICHAEL ARMSTRONG For ALAIN J.P. BELDA For GEORGE DAVID For KENNETH T. DERR For JOHN M. DEUTCH For ROBERTO HERNANDEZ RAMIREZ For KLAUS KLEINFELD For ANDREW N. LIVERIS For ANNE MULCAHY For RICHARD D. PARSONS For CHARLES PRINCE For JUDITH RODIN For ROBERT E. RUBIN For FRANKLIN A. THOMAS For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Against Against 3. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Security Holder Against Against 4. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Security Holder Against Against 5. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. Security Holder For Against 6. SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. Security Holder Against Against 7. STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NOR MORE THAN EMPLOYEES. Security Holder For Against 8. STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES, OR RESPONSIBILITIES. Security Holder For Against 9. STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO FIVE-YEAR SALES RESTRICTIONS. Security Holder For Against 10. STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. Security Holder Against Against 11. STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker COCA-COLA COMPANY 4/18/2007 80,000 191216100 KO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For HERBERT A. ALLEN For RONALD W. ALLEN For CATHLEEN P. BLACK Against BARRY DILLER For E. NEVILLE ISDELL Against DONALD R. KEOUGH For DONALD R. MCHENRY For SAM NUNN For JAMES D. ROBINSON III For PETER V. UEBERROTH For JAMES B. WILLIAMS For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Issuer Against For 3. APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY Issuer Against Against 4. SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION. Security Holder For Against 5. SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION COMMITTEE REPORT. Security Holder Against Against 6. SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING. Security Holder Against Against 7. SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF WATER IN INDIA. Security Holder For Against 8. SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker COLGATE-PALMOLIVE COMPANY 5/3/2007 30,000 194162103 CL Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer Against For 1A. ELECTION OF DIRECTOR: J.T. CAHILL Issuer Against For 1B. ELECTION OF DIRECTOR: J.K. CONWAY Issuer Against For 1C. ELECTION OF DIRECTOR: E.M. HANCOCK Issuer For For 1D. ELECTION OF DIRECTOR: D.W. JOHNSON Issuer Against For 1E. ELECTION OF DIRECTOR: R.J. KOGAN Issuer Against For 1F. ELECTION OF DIRECTOR: D.E. LEWIS Issuer Against For 1G. ELECTION OF DIRECTOR: R. MARK Issuer For For 1H. ELECTION OF DIRECTOR: J.P. REINHARD Issuer For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 3. STOCKHOLDER PROPOSAL ON SPECIAL SHAREHOLDER MEETINGS Security Holder For Against 4. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker CONAGRA FOODS, INC. 9/28/2006 75,000 205887102 CAG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID H. BATCHELDER For STEVEN F. GOLDSTONE For MARK H. RAUENHORST For GARY M. RODKIN Against For 2. APPROVE THE 2 Issuer For For 3. RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CONOCOPHILLIPS 5/9/2007 90,000 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For For 1A. ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Issuer For For 1B. ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Issuer For For 1C. ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Issuer For For 1D. ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Issuer For For 1E. ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Issuer For For 1F. ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Issuer For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Against Against 3. CORPORATE POLITICAL CONTRIBUTIONS Security Holder Against Against 4. GLOBAL WARMING-RENEWABLES Security Holder Against Against 5. QUALIFICATION FOR DIRECTOR NOMINEES Security Holder Against Against 6. DRILLING IN SENSITIVE/PROTECTED AREAS Security Holder Against Against 7. REPORT ON RECOGNITION OF INDIGENOUS RIGHTS Security Holder Against Against 8. COMMUNITY ACCOUNTABILITY. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker COSTCO WHOLESALE CORPORATION 1/31/2007 35,000 22160K105 COST Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BENJAMIN S. CARSON For WILLIAM H. GATES For HAMILTON E. JAMES For JILL S. RUCKELSHAUS For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EASTMAN KODAK COMPANY 5/9/2007 45,000 277461109 EK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL J. HAWLEY For WILLIAM H. HERNANDEZ For HECTOR DE J. RUIZ For LAURA D'ANDREA TYSON For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 3. SHAREHOLDER PROPOSAL REQUESTING A MONETARY LIMIT ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker ELI LILLY AND COMPANY 4/16/2007 20,000 532457108 LLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld W. BISCHOFF Withheld J.M. COOK For F.G. PRENDERGAST For K.P. SEIFERT For For 2. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2007. Issuer For For 3. APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF DIRECTORS. Issuer Against For 4. REAPPROVE PERFORMANCE GOALS FOR THE COMPANY'S STOCK PLANS. Issuer Against Against 5. PROPOSAL BY SHAREHOLDERS ON EXTENDING THE COMPANY'S ANIMAL CARE AND USE POLICY TO CONTRACT LABS. Security Holder Against Against 6. PROPOSAL BY SHAREHOLDERS ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. Security Holder For Against 7. PROPOSAL BY SHAREHOLDERS ON SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Security Holder For Against 8. PROPOSAL BY SHAREHOLDERS ON AMENDING THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO AMEND THE BYLAWS. Security Holder For Against 9. PROPOSAL BY SHAREHOLDERS ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker EXXON MOBIL CORPORATION 5/30/2007 39,800 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For M.J. BOSKIN For W.W. GEORGE For J.R. HOUGHTON For W.R. HOWELL For R.C. KING For P.E. LIPPINCOTT For M.C. NELSON For S.J. PALMISANO For S.S. REINEMUND For W.V. SHIPLEY For J.S. SIMON For R.W. TILLERSON For For 2. RATIFICATION OF INDEPENDENT AUDITORS Issuer For For 3. CUMULATIVE VOTING Issuer Against Against 4. SPECIAL SHAREHOLDER MEETING Security Holder Against Against 5. BOARD CHAIRMAN AND CEO Security Holder Against Against 6. DIVIDEND STRATEGY Security Holder Against Against 7. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Against Against 8. CEO COMPENSATION DECISIONS Security Holder Against Against 9. EXECUTIVE COMPENSATION REPORT Security Holder Against Against 10. EXECUTIVE COMPENSATION LIMIT Security Holder Against Against 11. INCENTIVE PAY RECOUPMENT Security Holder Against Against 12. POLITICAL CONTRIBUTIONS REPORT Security Holder Against Against 13. AMENDMENT OF EEO POLICY Security Holder Against Against 14. COMMUNITY ENVIRONMENTAL IMPACT Security Holder Against Against 15. GREENHOUSE GAS EMISSIONS GOALS Security Holder Against Against 16. CO2 INFORMATION AT THE PUMP Security Holder Against Against 17. RENEWABLE ENERGY INVESTMENT LEVELS Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker FEDEX CORPORATION 9/25/2006 5,000 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES L. BARKSDALE Withheld AUGUST A. BUSCH IV For JOHN A. EDWARDSON Withheld JUDITH L. ESTRIN For KENNETH GLASS For PHILIP GREER Withheld J.R. HYDE, III Withheld SHIRLEY A. JACKSON For STEVEN R. LORANGER For CHARLES T. MANATT For FREDERICK W. SMITH For JOSHUA I. SMITH For PAUL S. WALSH For PETER S. WILLMOTT Against For 2. APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Issuer For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 4 STOCKHOLDER PROPOSAL REGARDING GLOBAL WARMING REPORT. Security Holder For Against 5. STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR DIRECTOR ELECTIONS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker FRONTIER OIL COMPANY 4/24/2007 40,000 35914P105 FTO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES R. GIBBS For DOUGLAS Y. BECH For G. CLYDE BUCK For T. MICHAEL DOSSEY For JAMES H. LEE For PAUL B. LOYD, JR. For MICHAEL E. ROSE For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GENERAL ELECTRIC COMPANY 4/25/2007 100,000 369604103 GE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES I. CASH, JR. For SIR WILLIAM M. CASTELL For ANN M. FUDGE For CLAUDIO X. GONZALEZ For SUSAN HOCKFIELD For JEFFREY R. IMMELT For ANDREA JUNG For ALAN G. (A.G) LAFLEY For ROBERT W. LANE For RALPH S. LARSEN For ROCHELLE B. LAZARUS For SAM NUNN For ROGER S. PENSKE For ROBERT J. SWIERINGA For DOUGLAS A. WARNER III For ROBERT C. WRIGHT For For B. RATIFICATION OF KPMG Issuer For For C. ADOPTION OF MAJORITY VOTING FOR DIRECTORS Issuer Against For D. APPROVAL OF 2 Issuer Against For E. APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Issuer Against Against 1. CUMULATIVE VOTING Security Holder Against Against 2. CURB OVER-EXTENDED DIRECTORS Security Holder Against Against 3. ONE DIRECTOR FROM THE RANKS OF RETIREES Security Holder Against Against 4. INDEPENDENT CHAIRMAN Security Holder Against Against 5. ELIMINATE DIVIDEND EQUIVALENTS Security Holder Against Against 6. REPORT ON CHARITABLE CONTRIBUTIONS Security Holder Against Against 7. GLOBAL WARMING REPORT Security Holder Against Against 8. ETHICAL CRITERIA FOR MILITARY CONTRACTS. Security Holder Against Against 9. REPORT ON PAY DIFFERENTIAL. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker GENERAL MILLS, INC. 9/25/2006 30,000 370334104 GIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAUL DANOS For WILLIAM T. ESREY For RAYMOND V. GILMARTIN For JUDITH RICHARDS HOPE For HEIDI G. MILLER For H. OCHOA-BRILLEMBOURG For STEVE ODLAND For KENDALL J. POWELL For MICHAEL D. ROSE For ROBERT L. RYAN For STEPHEN W. SANGER For A. MICHAEL SPENCE For DOROTHY A. TERRELL For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3. ADOPT THE 2006 COMPENSATIONPLAN FOR NON-EMPLOYEE DIRECTORS. Issuer Against Against 4. STOCKHOLDER PROPOSAL ON LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker GLAXOSMITHKLINE PLC 5/23/2007 25,000 37733W105 GSK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For For O1. TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND FINANCIAL STATEMENTS. Issuer For For O2. TO APPROVE THE REMUNERATION REPORT Issuer For For O3 TO ELECT DR. DANIEL PODOLSKY AS A DIRECTOR Issuer For For O4 TO ELECT DR. STEPHANIE BURNS AS A DIRECTOR Issuer For For O5 TO RE-ELECT MR. JULIAN HESLOP AS A DIRECTOR Issuer For For O6. TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Issuer For For O7. TO RE-ELECT DR RONALDO SCHMITZ AS A DIRECTOR Issuer Against For O8. TO RE-ELECT SIR ROBERT WILSON AS A DIRECTOR Issuer For For O9. RE-APPOINTMENT OF AUDITORS. Issuer For For O10. REMUNERATION OF AUDITORS Issuer For For S11. TO AUTHORISE THE COMPANY TO MAKE DONATIONS TO EU POLITICAL ORGANISATIONS AND INCUR EU POLITICAL EXPENDITURE Issuer Against For S12. AUTHORITY TO ALLOT SHARES Issuer Against For S13. DISAPPLICATION OF PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Issuer For For S14. AUTHORITY FOR THE COMPANY TO PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) Issuer For For S15. AMENDMENT OF THE ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION) Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HARRAH'S ENTERTAINMENT, INC. SPECIAL 4/5/2007 20,000 413619107 HET Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 19, 2006, AMONG HAMLET HOLDINGS LLC, HAMLET MERGER INC. AND HARRAH'S ENTERTAINMENT, INC. Issuer For For 2. PROPOSAL TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO ADOPT THE MERGER AGREEMENT. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HARRAH'S ENTERTAINMENT, INC. 4/26/2007 20,000 413619107 HET Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEPHEN F. BOLLENBACH For RALPH HORN For GARY W. LOVEMAN For BOAKE A. SELLS For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2007 CALENDAR YEAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HESS CORPORATION 5/2/2007 30,000 42809H107 HES Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For N.F. BRADY For J.B. COLLINS For T.H. KEAN For F.A. OLSON For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For Against 3. STOCKHOLDER PROPOSAL TO RECOMMEND THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker INTEL CORPORATION 5/16/2007 200,000 458140100 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: CRAIG R. BARRETT Issuer For For 1B. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Issuer For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Issuer For For 1D. ELECTION OF DIRECTOR: D. JAMES GUZY Issuer For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Issuer For For 1F. ELECTION OF DIRECTOR PAUL S. OTELLINI Issuer For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Issuer For For 1H. ELECTION OF DIRECTOR DAVID S. POTTRUCK Issuer For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW Issuer For For 1J. ELECTION OF DIRECTOR: JOHN L. THORNTON Issuer For For 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE Issuer For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3. AMENDMENT AND EXTENSION OF THE 2 Issuer Against For 4. APPROVAL OF THE 2 Issuer Against Against 5. STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker ITT CORPORATION 5/8/2007 5,300 450911102 ITT Vote MRV Proposal Proposed by Issuer or Security Holder For A. Director Issuer For STEVEN R. LORANGER For CURTIS J. CRAWFORD For CHRISTINA A. GOLD For RALPH F. HAKE For JOHN J. HAMRE For RAYMOND W. LEBOEUF For FRANK T. MACINNIS For LINDA S. SANFORD For MARKOS I. TAMBAKERAS For For B. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITT CORPORATION INDEPENDENT AUDITOR FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker JOHNSON & JOHNSON 4/26/2007 20,000 478160104 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARY S. COLEMAN For JAMES G. CULLEN For MICHAEL M.E. JOHNS For ARNOLD G. LANGBO For SUSAN L. LINDQUIST For LEO F. MULLIN For CHRISTINE A. POON For CHARLES PRINCE For STEVEN S. REINEMUND For DAVID SATCHER For WILLIAM C. WELDON For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 3. PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES Security Holder Against Against 4. PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker JPMORGAN CHASE & CO 5/15/2007 20,000 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CRANDALL C. BOWLES For STEPHEN B. BURKE For JAMES S. CROWN For JAMES DIMON For ELLEN V. FUTTER For WILLIAM H. GRAY, III For LABAN P. JACKSON, JR. For ROBERT I. LIPP For DAVID C. NOVAK For LEE R. RAYMOND For WILLIAM C. WELDON For For 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 3. STOCK OPTIONS Security Holder For Against 4. PERFORMANCE-BASED RESTRICTED STOCK Security Holder For Against 5. EXECUTIVE COMPENSATION APPROVAL Security Holder For Against 6. SEPARATE CHAIRMAN Security Holder Against Against 7. CUMULATIVE VOTING Security Holder For Against 8. MAJORITY VOTING FOR DIRECTORS. Security Holder Against Against 9. POLITICAL CONTRIBUTIONS REPORT. Security Holder Against Against 10. SLAVERY APOLOGY REPORT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker KELLOGG COMPANY 4/27/2007 20,000 487836108 K Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BENJAMIN S. CARSON, SR. For GORDON GUND For DOROTHY A. JOHNSON For A. MCLAUGHLIN KOROLOGOS For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. Issuer Against Against 3. SHAREOWNER PROPOSAL TO PREPARE A SUSTAINABILITY REPORT. Security Holder For Against 4. SHAREOWNER PROPOSAL TO ENACT A MAJORITY VOTE REQUIREMENT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker KERR-MCGEE CORPORATION 8/10/2006 60,000 492386107 KMG Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JUNE 22, 2006, BY AND AMONG ANADARKO PETROLEUM CORPORATION, APC ACQUISITION SUB, INC. AND KERR-MCGEE CORPORATION PURSUANT TO WHICH APC ACQUISITION SUB, INC. WOULD BE MERGED WITH AND INTO KERR-MCGEE CORPORATION AND KERR-MCGEE CORPORATION WOULD BECOME A WHOLLY-OWNED SUBSIDIARY OF ANADARKO PETROLEUM CORPORATION. Issuer For For 2. PROPOSAL TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT REFERRED TO IN ITEM 1, ABOVE. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker KIMBERLY-CLARK CORPORATION 4/26/2007 10,000 494368103 KMB Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer Against For 1A. ELECTION OF DIRECTOR: JAMES M. JENNESS Issuer Against For 1B. ELECTION OF DIRECTOR: LINDA JOHNSON RICE Issuer Against For 1C. ELECTION OF DIRECTOR: MARC J. SHAPIRO Issuer For For 2. APPROVAL OF AUDITORS Issuer For For 3. APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD OF DIRECTORS AND TO MAKE CERTAIN TECHNICAL CHANGES. Issuer For Against 4. STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING Security Holder Against Against 5. STOCKHOLDER PROPOSAL REGARDING ADOPTION OF GLOBAL HUMAN RIGHTS STANDARDS BASED ON INTERNATIONAL LABOR CONVENTIONS. Security Holder Against Against 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF PHASING OUT USE OF NON-FSC CERTIFIED FIBER. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker KINDER MORGAN, INC. 12/19/2006 8,000 49455P101 KMI Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER AMONG KINDER MORGAN, INC. KNIGHT HOLDCO LLC AND KNIGHT ACQUISITION CO., AS IT MAY BE AMENDED FROM TIME TO TIME. Issuer For For 2. TO ADJOURN THE SPECIAL MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL NUMBER 1. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LOCKHEED MARTIN CORPORATION 4/26/2007 20,000 539830109 LMT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For E.C. 'PETE' ALDRIDGE, JR. For NOLAN D. ARCHIBALD For MARCUS C. BENNETT For JAMES O. ELLIS, JR. For GWENDOLYN S. KING For JAMES. M. LOY For DOUGLAS H. MCCORKINDALE For EUGENE F. MURPHY For JOSEPH W. RALSTON For FRANK SAVAGE For JAMES M. SCHNEIDER For ANNE STEVENS For ROBERT J. STEVENS For JAMES R. UKROPINA For DOUGLAS C. YEARLEY For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Issuer Against Against 3. STOCKHOLDER PROPOSAL BY EVELYN Y. DAVIS Security Holder Against Against 4. STOCKHOLDER PROPOSAL BY JOHN CHEVEDDEN Security Holder Against Against 5. STOCKHOLDER PROPOSAL BY THE SISTERS OF MERCY OF THE AMERICAS, REGIONAL COMMUNITY OF DETROIT CHARITABLE TRUST AND OTHER GROUPS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MARATHON OIL CORPORATION 4/25/2007 35,000 565849106 MRO Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES F. BOLDEN, JR. Issuer For For 1B. ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES R. LEE Issuer For For 1C. ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: DENNIS H. REILLEY Issuer For For 1D. ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: JOHN W. SNOW Issuer For For 1E. ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: THOMAS J. USHER Issuer For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. Issuer Against For 3. APPROVAL OF 2 Issuer For For 4. BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS TO ELIMINATE THE SUPERMAJORITY VOTE PROVISION. Issuer For For 5. BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MARSHALL & ILSLEY 4/24/2007 13,000 571834100 MI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JON F. CHAIT For DENNIS J. KUESTER For DAVID J. LUBAR For SAN W. ORR, JR. For DEBRA S. WALLER For GEORGE E. WARDEBERG For For 2. PROPOSAL TO APPROVE AN AMENDMENT TO MARSHALL & ILSLEY CORPORATION'S RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Issuer Against For 3. PROPOSAL TO APPROVE THE MARSHALL & ILSLEY CORPORATION ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN. Issuer For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO AUDIT THE FINANCIAL STATEMENTS OF MARSHALL & ILSLEY CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MICROSOFT CORPORATION 11/14/2006 120,000 59491804 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 1B. ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 1C. ELECTION OF DIRECTOR: JAMES I. CASH JR. Issuer For For 1D. ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 1E. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 1F. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 1G. ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 1H. ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 1I. ELECTION OF DIRECTOR: JON A. SHIRLEY Issuer For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Issuer Against Against 3. SHAREHOLDER PROPOSAL -RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Security Holder Against Against 4. SHAREHOLDER PROPOSAL-SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY. Security Holder Against Against 5. SHAREHOLDER PROPOSAL-HIRING OF PROXY ADVISOR. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker NORTHERN TRUST CORPORATION 4/17/2007 10,000 665859104 NTRS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld LINDA WALKER BYNOE For NICHOLAS D. CHABRAJA For SUSAN CROWN For DIPAK C. JAIN Withheld ARTHUR L. KELLY For ROBERT C. MCCORMACK Withheld EDWARD J. MOONEY For WILLIAM A. OSBORN For JOHN W. ROWE For HAROLD B. SMITH For WILLIAM D. SMITHBURG For ENRIQUE J. SOSA For CHARLES A. TRIBBETT III For FREDRICK H. WADDELL Against For 2. APPROVAL OF THE AMENDED AND RESTATED NORTHERN TRUST CORPORATION 2002 STOCK PLAN. Issuer For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NORTHROP GRUMMAN CORPORATION 5/16/2007 20,000 666807102 NOC Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: LEWIS W. COLEMAN Issuer For For 1B: ELECTION OF DIRECTOR: VICTOR H. FAZIO Issuer For For 1C. ELECTION OF DIRECTOR: DONALD E. FELSINGER Issuer For For 1D. ELECTION OF DIRECTOR: STEPHEN E. FRANK Issuer For For 1E. ELECTION OF DIRECTOR: CHARLES R. LARSON Issuer For For 1F. ELECTION OF DIRECTOR: RICHARD B. MYERS Issuer For For 1G. ELECTION OF DIRECTOR: PHILIP A. ODEEN Issuer For For 1H. ELECTION OF DIRECTOR: AULANA L. PETERS Issuer For For 1I. ELECTION OF DIRECTOR: KEVIN W. SHARER Issuer For For 1J. ELECTION OF DIRECTOR: RONALD D. SUGAR Issuer For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Issuer For For 3. PROPOSAL TO AMEND THE COMPANY'S 1-EMPLOYEE DIRECTORS. Issuer Against Against 4. SHAREHOLDER PROPOSAL REGARDING A REPORT ON FOREIGN MILITARY SALES. Security Holder Against Against 5. SHAREHOLDER PROPOSAL REGARDING A VOTE ON EXECUTIVE COMPENSATION. Security Holder For Against 6. SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker OGE ENERGY CORP. 5/17/2007 20,000 670837103 OGE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LUKE R. CORBETT For PETER B. DELANEY For ROBERT KELLEY For J.D. WILLIAMS For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR PRINCIPAL INDEPENDENT ACCOUNTANTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PATTERSON-UTI ENERGY, INC. 6/7/2007 50,000 703481101 PTEN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARK S. SIEGEL For CLOYCE A. TALBOTT For KENNETH N. BERNS For CHARLES O. BUCKNER For CURTIS W. HUFF For TERRY H. HUNT For KENNETH R. PEAK For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PEPSICO, INC. 5/2/2007 25,000 713448108 PEP Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: D. DUBLON Issuer For For 1B. ELECTION OF DIRECTOR: V.J. DZAU Issuer For For 1C. ELECTION OF DIRECTOR: R.L. HUNT Issuer For For 1D. ELECTION OF DIRECTOR: A. IBARGUEN Issuer For For 1E. ELECTION OF DIRECTOR: A.C. MARTINEZ Issuer For For 1F. ELECTION OF DIRECTOR: I.K. NOOYI Issuer For For 1G. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Issuer For For 1H. ELECTION OF DIRECTOR: J.J. SCHIRO Issuer For For 1I. ELECTION OF DIRECTOR: D. VASELLA Issuer For For IJ. ELECTION OF DIRECTOR: M.D. WHITE Issuer For For 2. APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Issuer Against For 3. APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P.37) Issuer Against Against 4. SHAREHOLDER PROPOSAL-CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P.44). Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker PITNEY BOWES INC. 5/14/2007 100,000 724479100 PBI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LINDA G. ALVARADO For ERNIE GREEN For JOHN S. MCFARLANE For EDUARDO R. MENASCE For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Against For 3. APPROVAL OF THE PITNEY BOWES INC. 2 Issuer For For 4. APPROVAL OF AMENDMENT TO BY-LAWS OF PITNEY-BOWES INC. TO REQUIRE MAJORITY VOTE TO ELECT DIRECTORS IN AN UNCONTESTED ELECTION. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker REGIONS FINANCIAL CORPORATION 10/3/2006 10,000 7591EP100 RF Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, BY AND BETWEEN REGIONS FINANCIAL CORPORATION AND AMSOUTH BANCORPORATION, DATED AS OF MAY 24, 2006, AS IT MAY BE AMENDED FROM TIME TO TIME, PURSUANT TO WHICH AMSOUTH BANCORPORATION WILL BE MERGED WITH AND INTO REGIONS FINANCIAL CORPORATION. Issuer For For 2. TO APPROVE THE ADJOURNMENT OF THE REGIONS SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SCHLUMBERGER LIMITED 4/11/2007 20,000 806857108 SLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For P. CAMUS For J.S. GORELICK For A.GOULD For T. ISAAC For N. KUDRYAVTSEV For A. LAJOUS For M.E. MARKS For D. PRIMAT For L.R. REIF For T.I. SANDVOLD For N. SEYDOUX For L.G. STUNTZ For R. TALWAR For For 2. ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS Issuer For For 3. APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SOUTHWEST AIRLINES CO. 5/16/2007 30,000 844741108 LUV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For COLLEEN C. BARRETT For DAVID W. BIEGLER For LOUIS E. CALDERA For C. WEBB CROCKETT For WILLIAM H. CUNNINGHAM For TRAVIS C. JOHNSON For HERBERT D. KELLEHER For GARY C. KELLY For NANCY B. LOEFFLER For JOHN T. MONTFORD For For 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Issuer Against For 3. APPROVAL OF THE SOUTHWEST AIRLINES CO. 2 PLAN. Issuer For For 4. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Against Against 5. APPROVAL OF A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE WITH RESPECT TO CERTAIN MATTERS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker SUNCOR ENERGY INC. 4/26/2007 43,000 867229106 SU Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MEL E. BENSON For BRIAN A. CANFIELD For BRYAN P. DAVIES For BRIAN A. FELESKY For JOHN T. GERGUSON For W. DOUGLAS FORD For RICHARD L. GEORGE For JOHN R. HUFF For M. ANN MCCAIG For MICHAEL W. O'BRIEN For EIRA M. THOMAS For For 2. RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF THE CORPORATION FOR THE ENSUING YEAR. Issuer For For 3. APPROVAL OF AMENDMENTS TO EQUITY COMPENSATION PLANS Issuer Against For 4. APPROVAL OF PERFORMANCE STOCK OPTIONS. Issuer For For 5. AMENDMENT OF BYLAWS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker UNITED TECHNOLOGIES CORPORATION 4/11/2007 21,000 913017109 UTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LOUIS R. CHENEVERT For GEORGE DAVID For JOHN V. FARACI For JEAN-PIERRE GARNIER For JAMIE S. GORELICK For CHARLES R. LEE For RICHARD D. MCCORMICK For HAROLD MCGRAW III For RICHARD B. MEYERS For FRANK P. POPOFF For H. PATRICK SWYGERT For ANDRE VILLENEUVE For H.A. WAGNER For CHRISTINE TODD WHITMAN For For 2. APPOINTMENT OF INDEPENDENT AUDITORS FOR 2007. Issuer For Against 3. SHAREOWNER PROPOSAL: DIRECTOR TERM LIMITS Security Holder Against Against 4. SHAREOWNER PROPOSAL: FOREIGN MILITARY SALES Security Holder Against Against 5. SHAREOWNER PROPOSAL: POLITICAL CONTRIBUTIONS Security Holder For Against 6. SHAREOWNER PROPOSAL: ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION Security Holder For Against 7. SHAREOWNER PROPOSAL: PAY-FOR-SUPERIOR-PERFORMANCE Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker WEATHERFORD INTERNATIONAL LTD. 5/30/2007 20,000 G95089101 WFT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: NICHOLAS F. BRADY Issuer For For 1B. ELECTION OF DIRECTOR: WILLIAM E. MACAULAY Issuer For For 1C. ELECTION OF DIRECTOR: DAVID J. BUTTERS Issuer For For 1D. ELECTION OF DIRECTOR: ROBERT B. MILLARD Issuer For For 1E. ELECTION OF DIRECTOR: BERNARD J. DUROC-DANNER Issuer For For 1F. ELECTION OF DIRECTOR: ROBERT K. MOSES, JR. Issuer For For 1G. ELECTION OF DIRECTOR: SHELDON B. LUBAR Issuer For For 1H. ELECTION OF DIRECTOR: ROBERT A. RAYNE Issuer For For 2. APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007, AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET ERNST & YOUNG LLP'S REMUNERATION. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WILMINGTON TRUST CORPORATION 4/19/2007 20,000 971807102 WL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.KEITH ELLIOTT For GAILEN KRUG For STACEY J. MOBLEY Company Name Meeting Date Shares Voted CUSIP Ticker WM. WRIGLEY JR. 3/14/2007 25,000 982526105 WWY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS A. KNOWLTON For STEVEN B. SAMPLE For ALEX SHUMATE For WILLIAM D. PEREZ For For 2. AMENDMENT TO THE SECOND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS OF THE COMPANY TO ADOPT MAJORITY VOTING FOR ELECTION OF DIRECTORS. Issuer For For 3. TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WYETH 4/26/2007 20,000 983024100 WYE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT ESSNER Against JOHN D. FEERICK For FRANCES D. FERGUSSON, PH.D For VICTOR F. GANZI For ROBERT LANGER, SC.D. For JOHN P. MASCOTTE For RAYMOND J. MCGUIRE For MARY LAKE POLAN, M.D., PH.D., M.P.H For BERNARD POUSSOT For GARY L. ROGERS For IVAN G. SEIDENBERG Against WALTER V. SHIPLEY For JOHN R. TORELL III For For 2. VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Issuer For For 3. VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS. Issuer For For 4. VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE. Issuer Against Against 5. DISCLOSURE OF ANIMAL WELFARE POLICY. Security Holder Against Against 6. REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA Security Holder Against Against 7. DISCLOSURE OF POLITICAL CONTRIBUTIONS Security Holder Against Against 8. RECOUPMENT OF INCENTIVE BONUSES. Security Holder For Against 9. INTERLOCKING DIRECTORSHIPS Security Holder 10. PROPOSAL WITHDRAWN. NO VOTE REQUIRED. For Against 11. SEPARATING THE ROLES OF CHAIRMAN AND CEO. Security Holder Against Against 12. STOCKHOLDER ADVISORY VOTE ON COMPENSATION. Security Holder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Balanced Fund, Inc. By/s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer DateAugust 3, 2007
